              Case 2:21-cv-00078-JLR Document 16 Filed 04/27/21 Page 1 of 3




                                                          THE HONORABLE JAMES L. ROBART
1

2

3


4

5
                               UNITED STATES DISTRICT COURT
6
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE

7         NORTHWEST ADMINISTRATORS,
          INC.,                                          NO. C21-00078-JLR
8

                                Plaintiff,
9
                                                         STIPULATION AND ORDER FOR
10                       V.                              DISMISSAL WITH PREJUDICE

11        PEPSi-COLA SALES AND
          DISTRIBUTION, INC, a Delaware
12
          corporation,
13
                                Defendant.
14

15                THE PARTIES above named, through their attorneys Russell J. Reid of Reid,

16       Mccarthy, Bailew & Leahy, L.L.P., attorneys for Plaintiff, and Molly Gabel of Seyfarth
17
         Shaw LLP, attorneys for Defendant, Pepsi-Cola Sales and Distribution, Inc., hereby
18
         stipulate that the above-referenced action should be dismissed, with prejudice, and
i9
         with each party bearing its own attorneys' fees and costs. This Stipulation shall not
20

         foreclose Plaintiff or the Trust, based on res judicata principles or other legal principies.
21


22       from collecting additional contributions, liquidated damages, interest and attorney's

23       fees for the time period encompassed by this action, April 2019 through July 2019, if a

24
         future audit or some other source reveals that Defendant owes the Plaintiff additional
    25


16
         STIPULATION AND ORDER FOR DISMISSAL
         WITH PREJUDICE-C21-00078-JLR                                  Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                        ATTORNEYS AT LAW
         Page 1 of 3
                                                                        100 WEST HARR1SON STREET • NOKTH TOWEK, SUITE WO
                                                                                    SEATTLE, WASHINGTON 98119
                                                                             TELEPHONE: (206) 285-046-1 • FAX: (206)285.8925
              Case 2:21-cv-00078-JLR Document 16 Filed 04/27/21 Page 2 of 3




         amounts for said period, or from collecting contributions, liquidated damages, interest,

         attorney's fees and costs for any period other than April 2019 through July 2019.


                  DATED this 21st day of April, 2021.


5 || REID, MCCARTHY, BALLEW & LEAHY. SEYFARTH SHAW LLP
         L.L.P.




        s/RusseHJ. Reid _ s/MoHy Gabel
         Russell J. Reid, WSBA #2560 Molly Gabel, WSBA #47023
         100 West Harrison Street, N. Tower, #300 999 Third Avenue, Ste 4700
9 || Seattle WA 98119 Seattle WA 98104-4041
        Telephone: (206)285-0464 Telephone: (206)946-4910
     11 Email: rir@Lmbilaw,CQm Email: MGabeKaisevfarth.com

        Attorney for Plaintiff Attorney for Defendant
i2


13
                                         ORDER OF DISMISSAL
14
     [] Based on the foregoing Stipulation of Plaintiff and Defendant,

i6 || IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this action shall

i? II be and is hereby dismissed with prejudice and that each party shall bear its own

18 || attorneys' fees and costs of suit. This Order shall not foreclose Plaintiff or the Trust,

         based on res Judicata principles or other legal principles, from collecting additional
20
         contributions, liquidated damages, interest and attorneys fees for the time period
21
         encompassed by this action, April 2019 through July 2019, if a future audit or some
22

         other source reveals that Defendant owes the Plaintiff additionai amounts for said

24 || period, or from coliecting contributions, liquidated damages, interest, attorney's fees

25 || and costs for any period other than April 2019 through July 2019.
^ [ I STIPULATION AND ORDER FOR DISMISSAL
         WITH PREJUDICE - C21 -00078-JLR Reid, McCarthy, Ballew & Leahy, L.L..P.
         Pase2of3                  ATTORNEYS                          AT            LAW
                                                                     ) 00 WEST 11ARK1SON STREET • NORTE 1 TOWER, SUITE 300
                                                                                  SEATTLE, WASHINGTON 9S119
                                                                           TELEPHONH: (206) 285-OW * FAX: (206) Z85.W25
            Case 2:21-cv-00078-JLR Document 16 Filed 04/27/21 Page 3 of 3




             ORDER ENTERED this __           April
                                27th day of ______ , 2021.
2

3

4

5
                                        A
                                     UNITED STATES DISTRICT COURT JUDGE

6


7    Submitted for Entry:

8    REID, McCARTHY, BALLEW & LEAHY,
     L.L.P.
9

10


11
     By s/Russe/1 J. Reid
12
        Russell J. Reid, WSBA #2560
     100 West Harrison Street, N. Tower, #300
13
     Seattle WA 98119
14   Telephone: (206) 285-0464
     Email: rjr@rmbllaw.com
15   Attorney for Plaintiff
16


17

18

19


20

21


22

23


24


25

26   STIPULATION AND ORDER FOR DISMISSAL
     WITH PREJUDICE - C21-00078-JLR                     Reid, McCarthy, Ballew & Leahy, L.L.P.
     Page 3 of3                                                           ATTORNEYS AT LAW
                                                         100 WEST l !ARRISON STREET• NORTH TOWER, SUITE 300
                                                                      SEATTLE, WASHINGTON 98119
                                                              TELEPIIONE: {206) 285-0464 • FAX: (206) 285-8925
                                                                              ®•�")?"""
